UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
_________________________________________

IN RE:                                                 Hearing Date: May 15, 2021
                                                       Hearing time: 09:30 a.m.
JOANN PERRINO AKA VOLPE
           Debtor.                                     Case No.: 21-22136-shl
                                                       Chapter 13
                                                       Judge: Sean H. Lane
______________________________________

                                     OBJECTION TO CONFIRMATION


    Courtney R Williams, Esq., an attorney duly admitted to practice before the United States Bankruptcy

Court for the Southern District of New York, states the following under the penalty of perjury:


      1.        I am an attorney at law duly licensed to practice before this Court and an associate with the

office of Gross Polowy, LLC, attorneys for Select Portfolio Servicing, Inc. as servicing agent for The Bank of

New York Mellon Trust Company, N.A., f/k/a The Bank of New York Trust Company, N.A., as Trustee, in

trust for and for the benefits of the Certificateholders of the Multi-Class Mortgage Pass-Through Certificates,

ChaseFlex Trust Services 2007-3 (“Secured Creditor”), and as such, am fully familiar with the facts and

circumstances of the present case.

      2.        Secured Creditor is the holder of a note secured by a mortgage on real property commonly

known as 39 Gramercy Avenue, Yonkers, NY 10701 which property is owned by the Debtor.

      3.        The Debtor filed a Chapter 13 Plan on March 3, 2021 which lists arrears in the amount of

$54,939.69.

      4.        Secured Creditor filed a Proof of Claim on April 1, 2021 listing $223,143.88 in pre-petition

arrears.

      5.        The Debtor’s proposed Chapter 13 Plan requests Loss Mitigation and the Court

entered a Loss Mitigation Order, however the parties have not yet reached a resolution.

      6.        The Debtor’s proposed Chapter 13 Plan provides for post-petition payments in the

amount of 2,355, however the correct post-petition payment amount is 2,402.78.
      7.        Additionally, as the Debtor’s proposed Chapter 13 Plan provides for total plan payments in

the amount of $13,860.00, which is insufficient to fully pay the arrears owed to Secured Creditor if loss

mitigation is unsuccessful, confirmation of the Plan must be denied pursuant to 11 U.S.C.§1325.

      8.        As the Debtor’s proposed plan fails to provide for full payment of the arrears listed in the

Proof of Claim filed by Secured Creditor and lists the incorrect post-petition payment amount and fails to

provide for sufficient funds to be paid into the Plan if loss mitigation is unsuccessful, confirmation of the Plan

must be denied pursuant to 11 U.S.C.§1325.



                WHEREFORE, it is respectfully requested that this Court deny confirmation of the Debtor’s

proposed plan, and for such other and further relief as to this Court deems just and equitable.



Dated: April 2, 2021                                       /s/ Courtney R Williams

                                                           Courtney R Williams, Esq.
